Name: Commission Regulation (EEC) No 1461/92 of 4 June 1992 amending for the fifth time Regulation (EEC) No 2159/89 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production;  plant product
 Date Published: nan

 Avis juridique important|31992R1461Commission Regulation (EEC) No 1461/92 of 4 June 1992 amending for the fifth time Regulation (EEC) No 2159/89 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72 Official Journal L 153 , 05/06/1992 P. 0009 - 0009 Finnish special edition: Chapter 3 Volume 42 P. 0098 Swedish special edition: Chapter 3 Volume 42 P. 0098 COMMISSION REGULATION (EEC) No 1461/92 of 4 June 1992 amending for the fifth time Regulation (EEC) No 2159/89 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1156/92 (2), and in particular Article 14 (9) thereof, Having regard to Council Regulation (EEC) No 790/89 of 20 March 1989 fixing the level of additional flat-rate aid for the formation of producers' organizations and the maximum amount applied to aid for quality and marketing improvement in the nut- and locust bean-growing sector (3), as last amended by Regulation (EEC) No 832/92 (4), and in particular Article 1 thereof, Whereas Regulation (EEC) No 832/92 amending Regulation (EEC) No 790/89 provides that under certain conditions the additional aid granted to nut producers' organizations may be calculated on the basis of the quantities of products marketed by the producers' organizations during the second marketing year following the date of their specific recognition; whereas the consequences should be drawn as regards the relevant provisions of Commission Regulation (EEC) No 2159/89 (5), as last amended by Regulation (EEC) No 3746/91 (6); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 10 (2) of Regulation (EEC) No 2159/89: 'Where the last paragraph of Article 1 of Regulation (EEC) No 790/89 is applied, the quantities marketed relate to quantities actually sold during the second marketing year following the date of specific recognition.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 18. 5. 1972, p. 1. (2) OJ No L 122, 7. 5. 1992, p. 3. (3) OJ No L 85, 30. 3. 1989, p. 6. (4) OJ No L 88, 3. 4. 1992, p. 15. (5) OJ No L 207, 19. 7. 1989, p. 19. (6) OJ No L 352, 21. 12. 1991, p. 53.